On February 27, 2006, the defendant was sentenced to the following: Count I: Twenty-five (25) years in the Montana State Prison, with the last five (5) years suspended, for the offense of Sexual Assault, a felony; Count II: Twenty-five (25) years in the Montana State Prison, with the last five (5) years suspended, for the offense of Sexual Assault, a felony; Count III: Twenty-five (25) years in the Montana State Prison, with the last five (5) years suspended, for the offense of Sexual Abuse of Children, a felony; and Count IV: Three (3) years in the Montana State Prison for the offense of Tampering with witnesses and Informants, a felony. Counts I, II, III, and IV shall run concurrently with each other and with criminal cause number DC-05-0441. It is further ordered that the Defendant be ineligible for parole until said defendant has successfully completed Phases I and II of the Sex Offender Treatment Program.
On August 10, 2006, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Jana McGill. The state was represented by Mark Murphy.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that “the sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (§46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 10th day of August, 2006.
Alt. Chairperson, Hon. Randal I. Spaulding, Alt. Member, Hon. Douglas Harkin and Member, Hon. Katherine Irigoin.